NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        OCT 5 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ALEXANDER C. BAKER,                             No.    16-56893

                Plaintiff-Appellee,             D.C. No. 2:16-cv-02313-RGK-JPR

 v.
                                                MEMORANDUM*
CLAIR MARLO,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Central District of California
                   R. Gary Klausner, District Judge, Presiding

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      Clair Marlo appeals from the district court’s judgment in a copyright action.

We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of

discretion. NewGen, LLC v. Safe Cig, LLC, 840 F.3d 606, 616 (9th Cir. 2016)

(grant of motion to enter default judgment); Brandt v. Am. Bankers Ins. Co. of Fla.,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
653 F.3d 1108, 1110 (9th Cir. 2011) (denial of motion to set aside entry of default

and denial of motion to set aside default judgment). We affirm for the reasons

stated in the district court’s orders entered on August 8, 2016, September 23, 2016,

and December 1, 2016.

      Appellee’s motion to take judicial notice (Docket Entry No. 10) is denied as

unnecessary.

      AFFIRMED.




                                         2                                   16-56893